Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlos Woods petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his motion for a new trial and new counsel. He seeks an order from this court directing the district court to act. Our review of the district court’s docket sheet reveals that the district court recently denied Woods’ motion. Accordingly, because the district court has acted on the motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.